In a proceeding pursuant to CPLR 78 to review a determination of the respondents to remove petitioner as Chairman of the North Haven Zoning Board of Appeals, the appeal is from a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated February 16, 1984, which dismissed the proceeding.
Judgment affirmed, with costs.
Petitioner was appointed to fill a vacancy on the North Haven Zoning Board of Appeals due to the resignation of its chairman prior to the expiration of his term. Although the unexpired term of petitioner’s predecessor as a member of the *164board extended until 1985, by law the predecessor’s term as chairman expired in 1983 (Village Law § 7-712 [1]). Petitioner’s contention that he was appointed for a new three-year term as chairman in 1982 by agreement of respondents is contrary to law since his predecessor’s term had not expired (Village Law § 3-312 [3]). Petitioner’s appointment as chairman was, therefore, limited to the balance of the previous unexpired term which terminated in 1983. Accordingly, the instant proceeding was properly dismissed. Lazer. J. P., Mangano, Gibbons and Niehoff, JJ., concur. [123 Mise 2d 231.]